File No . 33-00823 811-4430 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [X] Pre-Effective Amendment No. [] Post-Effective Amendment No. 36 [X] and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [X] Amendment No. 36 [X] (Check appropriate box or boxes.) Dreyfus 100% U.S. Treasury Money Market Fund (Exact Name of Registrant as Specified in Charter) c/o The Dreyfus Corporation 200 Park Avenue, New York, New York 10166 (Address of Principal Executive Offices) (Zip Code) Registrant's Telephone Number, including Area Code: (212) 922-6000 Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and Address of Agent for Service) It is proposed that this filing will become effective (check appropriate box) X immediately upon filing pursuant to paragraph (b) on (date) pursuant to paragraph (b) (days) after filing pursuant to paragraph (a)(1) on (date) pursuant to paragraph (a)(1) (days) days after filing pursuant to paragraph (a)(2) on (date) pursuant to paragraph (a)(2) of Rule 485 If appropriate, check the following box: this post-effective amendment designates a new effective date for a previously filed post-effective amendment. SIGNATURES Pursuant to the requirements of the Securities Act of 1933 the Registrant, Dreyfus 100% U.S. Treasury Money Market Fund certifies that it meets all of the requirements for effectiveness of this Amendment to the Registration Statement pursuant to Rule 485(b) under the Securities Act of 1933 and has duly caused this Amendment to the Registration Statement to be signed on its behalf by the undersigned, thereunto duly authorized, in the City of New York, and State of New York on the 19th day of May 2011. Dreyfus 100% U.S. Treasury Money Market Fund BY: /s/ Bradley J. Skapyak * Bradley J. Skapyak, PRESIDENT Pursuant to the requirements of the Securities Act of 1933, this Amendment to the Registration Statement has been signed below by the following persons in the capacities and on the date indicated. Signatures Title Date /s/ Bradley J. Skapyak * President (Principal Executive Officer) 05/19/2011 Bradley J. Skapyak /s/ James Windels * Treasurer (Principal Financial Officer and Accounting Officer) 05/19/2011 James Windels /s/ Joseph S. DiMartino * Chairman of the Board 05/19/2011 Joseph S. DiMartino /s/ Gordon J. Davis * Board Member 05/19/2011 Gordon J. Davis /s/ David P. Feldman * Board Member 05/19/2011 David P. Feldman /s/ Lynn Martin * Board Member 05/19/2011 Lynn Martin /s/ Philip L. Toia * Board Member 05/19/2011 Philip L. Toia * BY: /s/ Michael A. Rosenberg Michael A. Rosenberg Attorney-in-Fact INDEX OF EXHIBITSExhibits EX-101.INS  Instance Document.EX-101.SCH  Taxonomy.EX-101.CAL  Calculation Linkbase.EX-101.DEF  Definition Linkbase.EX-101.LAB  Labels Linkbase.EX-101.PRE  Presentation Linkbase.
